Citation Nr: 1126003	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-13 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disease other than hepatitis C.

3.  Entitlement to service connection for a neurological disability, claimed as peripheral neuropathy, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied the Veteran's claims for service connection for hepatitis C, a liver condition and peripheral neuropathy of the extremities.

The Veteran testified before a Decision Review Officer (DRO) at a January 2009 hearing and before a Veterans Law Judge (VLJ) at an October 2009 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

The Board remanded the instant matters in December 2009.

In April 2011, the Veteran was informed that the VLJ who conducted his October 2009 hearing was no longer employed at the Board and he was offered the opportunity for another hearing.  He indicated in an April 2011 response that he did not desire another hearing and that he wished for the case to be considered on the evidence of record.


FINDINGS OF FACT

1.  The Veteran's hepatitis C was diagnosed many years after service and it is less likely than not related to service or to any aspect thereof, including inoculations received in service. 

2.  The Veteran does not have current liver disease other than hepatitis C.

3.  The most probative evidence of record establishes that the Veteran's polyneuropathy was caused by his nonservice-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for liver disease other than hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for a neurological disability, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in a July 2007 letter.  This letter informed him of the evidence required to substantiate his claims for service connection for hepatitis C, a liver problem and neuropathy on a direct and secondary basis.  This letter also informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter was provided prior to the initial adjudication of the Veteran's claims.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the July 2007 letter, prior to the initial adjudication of the Veteran's claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, various private treatment records and Social Security Administration (SSA) records have been obtained.  VA examinations have been conducted with regard to the Veteran's claims for service connection and sufficient medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2009 hearing, the presiding VLJ inquired as to the Veteran's use of amphetamines during service and the circumstances surrounding his claimed in-service hepatitis exposure.  The record was held open for 60 days to allow for the submission of additional treatment records.   The Board therefore concludes that it has fulfilled its duty under Bryant.

In October 2009, the Board remanded the instant claims to allow the Veteran's SSA records to be obtained.  VA examinations were then to be conducted to determine the nature and etiology of the Veteran's hepatitis C, any other liver disease and peripheral neuropathy.  The Veteran's SSA records have been associated with the claims file and the ordered VA examinations were conducted in April 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as cirrhosis of the liver are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous(IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  

The following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows:

* Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  
* The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

      CONCLUSION:
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2010).

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he now suffers from hepatitis C as a result of service, including the use of airguns for immunization inoculations.  The Veteran received inoculations for various diseases in July 1977, August 1977, July 1979, October 1978, December 1978, November 1979, and January 1981.  He further contends that his peripheral neuropathy was the result of his hepatitis C.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied drugs, homosexuality, jaundice and hepatitis in an accompanying Report of Medical History (RMH).  

In March 1979, the Veteran complained of yellow eyes for one week and dark yellow to brown urine for one week.  Physical examination revealed his abdomen to be soft and flat without tenderness or masses.  An assessment of hepatitis was made.  An accompanying ultrasound was positive for bile.

A March 1979 drug and alcohol assessment conducted by a medical liaison officer the next day, noted the "improper use-speed-IV."

A March 1979 hospital discharge summary noted a past history of amphetamine abuse.  Physical examination on admission revealed a marked icteric tinge or sclera and tenderness of the abdomen in the right upper quadrant.  A tine test was negative and hepatitis antigen surface B was positive.  The Veteran was discharged after five days in good physical shape.  Discharge diagnoses included acute viral hepatitis with positive hepatitis surface B antigen and amphetamine abuse.

A May 1981 service discharge examination was negative for any relevant abnormalities.  The Veteran reported jaundice or hepatitis in an accompanying RMH with the examiner indicating that there was no sequelae from the Veteran's March 1979 bout with hepatitis.

IV drug use was denied in an April 2001 private treatment note.

A November 2001 private treatment note indicates that the Veteran had previously worked as a phlebotomist and that he had a history of two needle stick injuries.  A history of IV drug abuse or receiving blood products was denied.  

Private laboratory testing conducted in November 2001 was reactive to hepatitis C and was to be interpreted as a positive antibody to hepatitis C.

A March 2002 private treatment summary reflects the Veteran's reports of being a heavy drinker in his early twenties, that he had been sober for nine years and that he had heavy alcohol intake last year.  He reported being diagnosed with hepatitis C four months ago and that he has previously undergone hepatitis C serology that was "always" negative.  The treating physician opined that the Veteran "most likely" had peripheral neuropathy secondary to excessive alcohol and that his hepatitis C "may be" contributing to these symptoms.

An April 2002 private treatment note reflects the Veteran's reports of the IV drug abuse of speed in his teens and twenties.  A history of needle sharing and a previous needle stick injury as a healthcare worker were also reported.  A history of a blood transfusion or tattoos was denied.  He also reported a history of excessive alcohol use in his teens and twenties.

An October 2004 VA treatment note reflects that the Veteran had presented for the establishment of a primary care physician.  A history of bilateral hand and feet peripheral neuropathy since 2001 that was currently under control was reported.  He had been told that his peripheral neuropathy was secondary to his alcohol use and hepatitis C.  IV drug abuse was denied and he was unsure of how he contracted hepatitis C, but suggested that it could have been caused by sexual activity.  He also had a bout of hepatitis during service that resulted in yellowed skin and dark urine but no other symptoms.  Current illicit drug use was denied but he reported a history of cocaine and heroin use as a youth.  Assessments of hepatitis and peripheral neuropathy were made.  

A December 2004 addendum to the October 2004 VA treatment note shows that laboratory testing had confirmed the Veteran's hepatitis C status.

A January 2005 VA treatment note indicates that the Veteran had a history of chronic hepatitis C that was "contracted in 1979 in the setting of alcohol dependence."  His transaminases were noted to be fluctuating but his liver synthetic function was normal.  He was negative for hepatitis A and his genotype was pending.

A January 2005 VA treatment note reflects the Veteran's reports of being found positive for antibody to non-A/non-B hepatitis during service at the time of an acute illness involving icterus, jaundice and dark urine.  He was "actively drinking alcohol at the time, and was having multiple, high-risk sexual encounters."  A history of IV drug use, dialysis or exposure to blood was denied, however, he did acknowledge intranasal cocaine use in high school and giving blood frequently during the same period of acute hepatitis.  He was negative for hepatitis B.

In a June 2007 VA initial consultation, the Veteran denied a history of blood transfusions, IV drug abuse, exposure of blood to mucus membrane, a history of multiple sexual partners, hemodialysis treatment, tattoos/piercing, nasal cocaine use, needle stick injury or acupuncture treatment.  An assessment of chronic hepatitis C and peripheral neuropathy were made.  The treating physician indicated that the likely length of infection was eight years and that it was not clear whether the Veteran's peripheral neuropathy was related to his hepatitis C.

A July 2007 VA treatment note reflects the Veteran's reports of only social alcohol use.

A September 2007 VA neurology treatment note reflects the Veteran's reports of a burning sensation in his feet bilaterally and bilateral finger tingling.  He believed that he had been infected by a needle during service.  Neurological examination was non-focal and found what was most likely a small fiber neuropathy given the localization of the stocking/glove distribution.  The etiology of this neuropathy was most likely attributable to hepatitis C-related inflammation.  Other possible etiologies of this disability include nutritional, infectious and toxic, although such symptoms present prior to therapy initiation.

Axonal sensory polyneuropathy was found on electromyography (EMG) testing conducted in October 2007.

An October 2008 private cardiology consultation noted that the Veteran had a history of drug abuse and cocaine abuse.

A December 2008 VA treatment note reflects the Veteran's denial that he had "ever" used illicit drugs.  Recreational drug use since high school was denied in a second December 2008 VA treatment note.

During a January 2009 hearing, the Veteran testified that he was diagnosed with hepatitis during service but the type of hepatitis was unknown at the time.  He had "zero" illnesses between service discharge and 2001 when he began having cold feet and numbness in his hands.  He denied working with needles, had "never been" an IV drug user and had never used cocaine.  He had never been pricked by a needle and did not have access to needles due to the nature of his work in the medical field.  He had experimented with marijuana and "black beauty," a form of speed, during high school.  He was first told that he was positive for hepatitis C within four years of service discharge.  He received immunizations during service with an airgun but did not see the needle being changed in the gun.  He did not recall telling his private physician that he was a phlebotomist and has never worked as one.

In an August 2009 substantive appeal, the Veteran stated that he has never been an IV drug user and that he has never tested positive for illegal substances.  He believed that the provider who had made this notation had improperly translated what he had said.

During an October 2009 hearing, the Veteran testified that he received a tine test and immunizations from an airgun during service.  Approximately four to six weeks after these immunizations he became sick with hepatitis C.  After service, he first became sick with hepatitis in 2000.  His treating physicians have related his peripheral neuropathy to his hepatitis.  He denied using drugs including amphetamine during service and reported that he stayed away from drug users in high school due to his participation in athletics.

At an April 2010 VA digestive conditions examination, the Veteran denied a history of blood transfusions, IV drugs or nasal drugs.  He reported multiple sex partners with protection until marriage.  His wife does not have hepatitis C.  The Veteran reported that he was a recovering alcoholic, last drank in 2007.  Physical examination reveals some mid-epigastric tenderness with no rebound.  There was no organomegaly or masses.  A liver biopsy found chronic hepatitis with minimal portal and lobular inflammatory activity and minimal portal fibrosis (State 1).  Following this examination and a review of the Veteran's claims file, a diagnosis of hepatitis C with genotype 1a was made.  Elevated liver enzymes and evidence of fibrosis Stage 1 was found on biopsy.  The examiner opined that there was no evidence to support a link between this disability and service.  The Veteran reported two needle sticks and working as a phlebotomist, which was the most significant factor for hepatitis C.  It was clearly documented in the service treatment records that he had been diagnosed with hepatitis B during service without further sequelae.

An April 2010 VA peripheral nerves examination reflects the Veteran's reports of constant numbness and tingling in his fingers and feet since 2001.  Sensory examination reveals decreased sensation inner aspect of the calf bilaterally but was otherwise intact to sharp and light touch, vibratory and monofilament intact.  Deep tendon reflexes were 2+ in the biceps, triceps, knee and ankle.  Following this examination and a review of the Veteran's claims file, a diagnosis of sensory polyneuropathy likely secondary to hepatitis C was made.  This polyneuropathy affected the left sural, medial and ulnar areas per EMG testing.  A history of alcohol abuse may also be a contributing factor in the development of this disability.  There was no evidence to support a link to service.

Hepatitis C and Peripheral Neuropathy Claims

The Veteran has a current disability as he has been diagnosed with hepatitis C and polyneuropathy.  In order for the Veteran's hepatitis C to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that cirrhosis of the liver was manifested within one year of service discharge.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection for polyneuropathy on a secondary basis is warranted where the competent evidence of record establishes a link between the condition and a service-connected disability.  38 C.F.R. § 3.310.

No such evidence has been received.  The Veteran's May 1981 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for hepatitis C until November 2001, 20 years after service discharge.  The Veteran has not reported, and the clinical evidence does not establish, a continuity of symptomology.  

The Veteran has alleged being exposed to hepatitis C during service as a result of immunizations administered by an airgun and specifically denied other risk factors of hepatitis, including IV drug use or accidental exposure as a healthcare worker.  However, his reports of the IV drug use of speed and needle sharing were noted in an April 2002 private treatment note and an October 2004 VA treatment note reflects his reports of IV drug use of heroin and cocaine as a teenager.  An October 2008 private cardiology consultation noted that the Veteran had a history of drug abuse and cocaine abuse and intranasal cocaine use in high school was acknowledged in a January 2005 VA treatment note.  Although the Veteran testified at an October 2009 hearing that he "stayed away" from drug users in high school, he testified in a January 2009 hearing that he used marijuana and "black beauty," a form of speed, in high school.  The Veteran claimed to have been diagnosed with hepatitis C within four years of service discharge; however, there was no test available to detect this disability until 1989, eight years after service discharge.  He denied having access to needles during his hearing but a history of needle sticks was reported in two separate private treatment notes.  The Veteran's reports regarding his exposure to hepatitis C during service and his risk factors are therefore deemed to not be credible.

Accordingly, in addition to inoculation by air gun injector, the Veteran's reported risk factors include multiple sexual partners, intemperate alcohol use, intranasal cocaine use, IV drug use, and accidental needle sticks as a healthcare worker.  While it is possible in theory that the inoculations could have transferred hepatitis C to the Veteran, given his history of exposure to multiple risk sources, it would be impossible to show that air jet immunizations were the more likely cause of his hepatitis C.  Given the Veteran's recognized risk factors, the Board requested that an examination and opinion be obtained.  An April 2010 VA digestive conditions examiner, the only competent medical opinion of record, did not find a nexus between the Veteran's hepatitis C and service.  Instead this examiner opined that the most significant risk factor for the Veteran's hepatitis C was reported post-service needle sticks (two) while working as a phlebotomist and in health care, adding that the Veteran's service treatment records clearly document a diagnosis of hepatitis B without sequelae.  

The Board has considered the Veteran's arguments relating his hepatitis C to immunizations administered in service.  While the Veteran is competent to testify that he was inoculated by air jet injectors in service, he is not competent to relate those inoculations to his hepatitis C.  Although the Veteran reported working in the medical field, he denied being trained as a nurse and reported during his October 2009 hearing that he was able only permitted to administer medications, take blood pressure readings, administer first aid and restrain patients.  There was no evidence that the Veteran had sufficient medical or scientific expertise or study to provide an etiological opinion.  The Veteran is not competent to provide the medical nexus, and a medical professional has not related his hepatitis C to in-service inoculations but to post-service needle sticks.  
While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of the Veteran's hepatitis C and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's lay assertions are not competent or sufficient to establish entitlement to service connection.

There is no evidence that the Veteran was diagnosed with cirrhosis of the liver that was manifested to a compensable degree prior to the initial findings of hepatitis C in November 2001, 20 years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, secondary service connection for polyneuropathy is not warranted as the Veteran is not service connected for hepatitis C.  38 C.F.R. § 3.310.  Although direct service connection for polyneuropathy has not been alleged, it too is not warranted as the Veteran's polyneuropathy has been linked to alcohol abuse for which service connection cannot be granted.  See 38 C.F.R. § 3.301.

As the preponderance of the evidence is against a link between the Veteran's hepatitis C and a disease or injury in service, the weight of the evidence is against his claims for service connection for hepatitis C and a neurological disability.  Reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Other Liver Disease Claim

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, here, there is no medical or lay evidence of current liver disease other than hepatitis C.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the evidence of record is negative for any liver disease other than hepatitis C, service connection cannot be granted and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for liver disease other than hepatitis C is denied.

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


